Citation Nr: 0826525	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008.  At the 
time of the hearing the issue of entitlement to service 
connection for radiation exposure was also on appeal.  The 
veteran's representative indicated that the veteran desired 
to withdraw that issue at that time.  Consequently, the only 
issue on appeal is that listed on the cover page of this 
decision.  

At the hearing the veteran submitted additional medical 
evidence without a waiver of consideration by the agency of 
original jurisdiction (AOJ).  Not all of this evidence is 
duplicative of other evidence of record.  However, as the 
Board is reopening and remanding the paranoid schizophrenia 
claim, the veteran is not prejudiced by the Board's 
consideration of this evidence in the first instance.  

(The decision below includes an order reopening a previously 
denied claim of service connection for paranoid 
schizophrenia.  The underlying claim of service connection 
for paranoid schizophrenia is addressed in the REMAND portion 
of the decision below.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.)


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was denied 
by a February 2002 rating decision.

2.  The evidence received since the February 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for paranoid schizophrenia 
has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was originally denied service connection for a 
psychiatric disorder in June 1982.  He subsequently filed a 
claim of entitlement to service connection for paranoid 
schizophrenia in October 2000.  The claim was denied in a 
February 2002 rating decision.  Notice of the denial and of 
appellate rights was provided in February 2002.  The veteran 
did not appeal the denial by submitting a timely Notice of 
Disagreement within one year.  The denial of his claim 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2007).  As a result, a claim of service connection for 
paranoid schizophrenia may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last final adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the February 2002 denial 
included the veteran's service treatment records (STRs), VA 
examination reports dated in September 1981, March 1983, May 
1990, and August 1992, a February 1992 Board hearing 
transcript, private treatment reports from St. Luke's 
Episcopal Hospital, E. Season, M.D., J. Parker, M.D., 
Northside Physical Therapy, St. Ann's Hospital, Mount Carmel 
Health, Arthur G. James Cancer Hospital and Research 
Institute, unlabelled records detailing chiropractic 
treatment, and VA medical records dated from July 1980 to May 
2001.    

The veteran's STRs document that the veteran was seen for 
complaints of anxiety and nervousness on several occasions in 
August 1978.  He was assessed with situational reaction with 
anxiety at that time.  The veteran was seen for a psychiatry 
consultation in October 1979 at which time he reported that 
he was angry due to problems at work.  He claimed that he was 
unable to work with someone that was abusing him.  He 
indicated that he wanted to be transferred.  The veteran was 
seen in January 1981 and reported that he was depressed due 
to difficulties in his marriage and he indicated that he was 
going to kill himself by slashing his wrists.  The 
provisional diagnosis was noted to be depression with 
suicidal ideation.  The veteran was sent to the psychiatry 
clinic and the examiner indicated that there were no signs of 
psychosis, neurosis, or severe depression.  The examiner 
diagnosed the veteran with situational reaction secondary to 
mental problems.  The veteran was seen for complaints of 
severe depression and suicidal ideations in February 1981. 
The diagnoses at that time included situational reaction, 
depression, and immature personality traits with explosive 
components.   

None of the VA examination reports of record at the time of 
that decision reveal any complaints relative to the issue on 
appeal.  Similarly, the Board hearing transcript was 
unrelated to the issue on appeal, and none of the private 
medical records document complaints, findings, or treatment 
for any psychiatric disability.  

However, the VA treatment reports indicate that in December 
1989 the veteran reported depression following a back injury 
in 1988.  The veteran underwent psychological testing in 
January 1990.  The examiner's impression was that the tests 
revealed no signs of organic cognitive dysfunction.  No 
definitive diagnoses were provided at that time.  The veteran 
reported depression and suicidal thoughts in December 1990.  
A provisional diagnosis of dysthymia versus major depression 
with suicidal ideations was provided.  He underwent 
psychological testing later in December 1990.  The examiner 
indicated that a full test battery was not completed because 
the veteran was discharged but the tests that were 
administered indicated that that veteran's primary problem 
was anxiety with a variety of other symptoms including marked 
somatic complaints and some depression.  The examiner said 
the veteran was subject to periods of acute distress but did 
not show any indication of psychosis.  No definitive 
diagnoses were provided at that time.  In October 1991 the 
veteran was noted to have anxiety.  In March 1993 he was 
assessed with "psychiatric disorder."  In April 1993 the 
veteran was assessed with a mood disorder and somatoform 
disorder.  The veteran was admitted for inpatient treatment 
in October 1994 and a provisional diagnosis of schizophrenia 
was provided.  The discharge diagnosis was generalized 
anxiety disorder.  The veteran was admitted for psychological 
treatment again in July 1995 and diagnosed with bipolar 
disorder II mixed with psychotic features.  The veteran was 
admitted for treatment and assessed with recurrent 
schizoaffective disorder in October 1995 and depressed type 
schizoaffective disorder in February 1996.  He was 
subsequently admitted for psychological treatment in October 
1999, January 2000, February 2000, and August 2000 at which 
times the diagnoses included paranoid type schizophrenia with 
depression, and schizoaffective disorder and alcohol 
dependence.  He was assessed with "psychological problems" 
in January 2001.  

The RO denied the claim in February 2002.  The RO determined 
that the STRs were negative for any reference to treatment 
for or complaints of paranoid schizophrenia and the veteran 
was not diagnosed with such until many years after his 
discharge from service.  

The veteran filed an application to reopen the claim of 
entitlement to service connection for paranoid schizophrenia 
in October 2003.  Evidence received since the February 2002 
rating decision consists of private treatment reports from 
the Vet Center, VA outpatient treatment reports dated from 
July 2003 to January 2008, and the veteran's testimony from a 
Central Office hearing in May 2008.  The veteran also 
submitted some duplicate VA medical records and some of the 
evidence from VA was not considered by the RO.  However, as 
noted in the introduction, because the Board is reopening the 
claim, the veteran is not prejudiced by the Board's 
adjudication of the issue on appeal.

Because some of the evidence received since the February 2002 
denial was not previously of record, and because it addresses 
specifically the nature of his psychiatric illness, the Board 
finds that the newly received evidence constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  
Furthermore, the veteran's claim was denied previously 
because the STRs were negative for any reference to treatment 
for or complaints of paranoid schizophrenia and the veteran 
was not diagnosed with such until many years after his 
discharge from service.  Since the prior denial, the 
veteran's representative indicated at the hearing that that 
the veteran experienced symptoms consistent with his current 
schizophrenia while he was in service and that he has 
suffered from and has been treated for these symptoms 
consistently since service.  The Board notes that the veteran 
is competent to describe symptomatology; and that, for the 
purposes of reopening, the credibility of newly submitted 
evidence is presumed.  Consequently, the Board concludes that 
this new information relates to an unestablished fact, namely 
continuity of symptomatology since service.  In light of the 
veteran's contentions, it also raises a reasonable 
possibility of substantiating the underlying claim.  See 
Justus, 3 Vet. App. at 513 (holding that new evidence will be 
presumed credible for the purpose of determining whether the 
claim has been reopened).  This claim is reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim of service connection for 
paranoid schizophrenia and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to service connection for paranoid 
schizophrenia is reopened; to this limited extent, the appeal 
is granted.


REMAND

The veteran has not been afforded a VA examination to assess 
the likelihood that paranoid schizophrenia is related to 
service.  In light of the in-service complaints, his 
testimony regarding continuity of symptomatology, and the 
current diagnosis of record, the Board finds that the 
requirements 38 C.F.R. § 3.159(c)(4) are met, and that a VA 
examination is necessary to decide the appeal.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

The VA treatment records associated with the claims file 
indicate that the veteran is in receipt of Social Security 
Administration (SSA) benefits and the veteran's 
representative indicated that he was in receipt of SSA 
benefits at the time of the May 2008 hearing.  No records 
from SSA were associated with the claims file.  The AMC 
should attempt to obtain the SSA records.  

During the personal hearing, the veteran's representative 
argued that the issue on appeal should be reacharacterized as 
a claim of service connection for an acquired psychiatric 
disorder, to include schizophrenia and/or other diagnoses.  
At this point, the Board finds that such recharacterization 
would be premature.  To date, this appeal has been 
characterized specifically as whether to reopen a previously 
denied claim of service connection for paranoid 
schizophrenia, and the RO has denied service connection for 
other psychiatric disabilities in separate unappealed rating 
decisions.  See Boggs v. Peake, 520 F.3d 1330 (2008); see 
also Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  
Thus, the Board presently lacks jurisdiction over the 
unappealed issues.  Nevertheless, as a consequence of this 
remand, a VA examination will be conducted for the purpose of 
clarifying the nature and etiology of the veteran's current 
psychiatric disability.  If such examination yields 
information that could potentially lead to an award of 
compensation based on a diagnosis other than schizophrenia, 
it will be considered and acted upon accordingly.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his paranoid schizophrenia.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  If any 
records are unavailable, a negative 
reply should be included in the 
claims file.

2.  The AMC should contact the SSA 
and obtain medical evidence and a 
copy of any disability decisions 
pertaining to the veteran.  A 
response from the SSA should be 
sought, even if no records are 
available.

3.  After the above-requested 
development is accomplished, the AMC 
should arrange for the veteran to 
undergo a VA examination by a 
psychiatrist to determine the 
appropriate current psychiatric 
diagnosis for the veteran.  The 
examiner should assess whether any 
current psychiatric disability had 
its onset during military service, 
or is otherwise related to his 
military service, including the 
documented complaints of anxiety, 
nervousness, suicidal ideations, and 
depression.  The claims file should 
be reviewed by the examiner as part 
of the examination.  Any evaluation, 
study, or test deemed necessary by 
the examiner should be accomplished 
and any such results must be 
included in the examination report.  
The examiner is requested to, among 
other things, obtain a detailed 
history of the veteran's symptoms, 
review the record, and provide an 
opinion as to the medical 
probabilities that any psychiatric 
disability is traceable his military 
service.  A complete rationale for 
any opinions expressed should be 
provided.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the 
underlying issue of service 
connection for paranoid 
schizophrenia.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


